Per Curiam.
The defendant abandoned all his exceptions except the one to that portion of the judge’s charge which reads as follows: “That when a defendant goes upon the stand and testifies in his own behalf it becomes the duty of the jury to very closely scrutinize and examine the testimony of the defendant because he is a person interested in your verdict. He is the one who will be directly affected by the outcome of the case. So I instruct you, gentlemen of the jury, that in this case it is your duty to very closely examine and very carefully scrutinize the testimony of the defendant.” Immediately thereafter the trial judge further charged the jury: “If, however, after such close scrutinizing and examination you conclude that he told the truth about those matters as to which he testified, then it would be your duty to give to his testimony the same weight and credibility that you would give to that of any disinterested witness. . . .”
This Court in considering a very similar charge in the case of State v. McKinnon, 223 N.C. 160, 25 S.E. 2d 606, held that such charge was not reversible error.
Reading the charge contextually and with the entire record, we find
No error.